   Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 1 of 61. PageID #: 1252




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                       EASTERN DIVISION (CLEVELAND)

PLYMOUTH COUNTY RETIREMENT                 )   No. 1:19-cv-02115-JG
ASSOCIATION, Individually and on Behalf of )
All Others Similarly Situated,             )   Hon. James S. Gwin
                                           )
                           Plaintiff,      )   CLASS ACTION
                                           )
        vs.
                                           )
                                           )   DEMAND FOR JURY TRIAL
VIEWRAY, INC., SCOTT DRAKE, AJAY
BANSAL, JAMES F. DEMPSEY, CHRIS A.         )
RAANES, and SHAHRIAR MATIN,                )
                                           )
                           Defendants.     )
                                           )


             SECOND AMENDED COMPLAINT FOR VIOLATION OF
                    THE FEDERAL SECURITIES LAWS
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 2 of 61. PageID #: 1253




       Lead Plaintiff Plymouth County Retirement Association (“Plymouth” or “Plaintiff”), by

and through its attorneys, and on behalf of all others similarly situated, alleges the following upon

information and belief, except as to those allegations concerning Plymouth, which are alleged upon

personal knowledge. Plaintiff’s information and belief are based on, among other things, its

counsel’s investigation, which includes, without limitation: (a) a review and analysis of regulatory

filings made by ViewRay, Inc. (“ViewRay” or the “Company”); (b) a review and analysis of press

releases and media reports disseminated by the Company; (c) a review of other publicly available

information concerning Defendants (defined below); and (d) interviews with former employees of

the Company.

                                  NATURE OF THE ACTION

       1.      This is a securities class action brought to pursue remedies under the Securities

Exchange Act of 1934 (the “Exchange Act”) on behalf of all persons or entities that purchased or

otherwise acquired ViewRay common stock between May 10, 2018 and January 13, 2020,

inclusive (the “Class Period”), and who were damaged thereby.

       2.      Defendant ViewRay is a medical device manufacturer. It went public on July 23,

2015, through a reverse merger and private placement offering. Since that time, ViewRay has

experienced high expenditures, significantly lower revenue, and a constant need for cash to keep

its operations going. ViewRay’s sole product is a capital-intensive system known as MRIdian,

which uses radiation therapy and magnetic resonance imaging (“MRI”) to image and treat

cancerous tumors.

       3.      This action arises from a fraudulent scheme perpetrated by Defendants, which

involved the manipulation of a key measure of the Company’s success, namely its backlog.



                                                 1
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 3 of 61. PageID #: 1254




Backlog is the accumulation of all orders for which ViewRay has not recognized revenue and that

ViewRay considers “valid.” ViewRay represented to investors that it had strict criteria that an

order needed to meet in order to be deemed a “valid” backlog order. Specifically, for a transaction

to be included in the backlog, ViewRay purportedly required an outstanding and effective written

agreement for the delivery of a MRIdian system signed by an end-user customer and, subject to

certain limited exceptions, a deposit or letter of credit. Further, ViewRay purportedly updated its

backlog when its customers’ plans changed.

       4.      In an effort to comfort investors over its poor revenue generation and inability to

operate at a profit, the Company emphasized its significant backlog as the true marker of the

Company’s success. According to Defendants, the backlog was the Company’s “most important

metric.” Furthermore, given the purported criteria imposed by ViewRay, the backlog provided

comfort that the Company had a locked stream of significant revenue forthcoming. At the same

time, ViewRay’s backlog increased quickly and substantially in the quarters before the Class

Period and maintained that elevated level during the Class Period.

       5.      Contrary to Defendants’ representations, the Company frequently did not follow its

stated criteria for including orders in the backlog. As a result, ViewRay’s backlog was inflated

with “invalid” orders that were far softer than valid orders that complied with the Company’s

stated criteria. The Company’s backlog practices diverged from representations in three important

respects:

               (a)    For the international market, which accounted for two-thirds of backlog and

       sales, purported orders that Defendants counted in the Company’s backlog were invalid

       because they were made by third-party distributors and lacked end-user customers



                                                2
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 4 of 61. PageID #: 1255




       contracts. As such, these non-compliant orders represented a significantly softer revenue

       prospect than an order that complied with ViewRay’s stated backlog criteria;

               (b)    Related to the first point, on information and belief, the backlog contained

       “orders” that were placed by ViewRay’s distributor network at the behest of the Company

       in order to bulk up its backlog and that did not have identified end-user customers; and

               (c)    Third, orders were kept in backlog despite evidence that they were no longer

       valid. For example, the backlog included stale orders that had not moved for years. The

       backlog also included orders where the client had stated it did not want to proceed with the

       sale.

       6.      Throughout the Class Period, Defendants also claimed that ViewRay had

approximately $200 million in its backlog, a significant amount indicating that the Company had

concrete prospects to grow its revenue in the near term. These statements were false and

misleading because the value of the backlog was inflated by invalid contracts.

       7.      In addition to Defendants’ numerous misstatements concerning the criteria,

reliability, and value of the backlog, Defendants also misled investors concerning ViewRay’s

FY191 revenue. In March 2019, Defendants issued a press release stating that “[t]otal backlog

increased to $212.3 million as of December 31, 2018, up from $203.6 million as of December 31,

2017.” The press release also highlighted financial guidance for FY19, stating that “[f]or the full

year 2019, ViewRay anticipates total revenue to be in the range of $111 - $124 million.” Notably,

this guidance implied a high conversion rate of the backlog because the backlog supposedly



1
      Unless otherwise indicated, all references to fiscal quarters and years shall follow the
“1Q19” or “FY19” nomenclature.


                                                3
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 5 of 61. PageID #: 1256




translated into revenue over an 18-month period. Multiplying ViewRay’s annual guidance by 1.5

(reflecting an 18-month time frame for conversion of the backlog) yields a range of $166.5 to $186

million or 78% to 88% of the Company’s backlog at the time. This statement was false and

misleading because Defendants lacked a reasonable basis to forecast such high revenue knowing

that the Company’s backlog comprised many shaky, invalid orders that were not likely to convert

into revenue.

       8.       Defendants were aware their statements were misleading. The Company’s Chief

Executive Officer (“CEO”) or Chief Operating Officer (“COO”) signed the Company’s order

contracts. Thus, the Company and its top officials knew that, contrary to their representations,

many orders lacked a contract with an end-user “customer.” Moreover, the Company’s top

management orchestrated distributors’ placement of orders made for the purpose of bulking up the

Company’s backlog. Therefore, there is no question of Defendants’ scienter with respect to this

issue. Finally, the Company tracked its compliance – or lack thereof – with its backlog criteria on

an order-by-order basis and was therefore aware that many of the orders placed in the backlog

were not actually valid. Non-compliance findings were generated by the Company’s sales people

and internal staff auditors and compiled into reports that were provided to the CEO, COO, and

Chief Financial Officer (“CFO”).       Additionally, ViewRay’s COO discussed the status of

ViewRay’s backlogged orders on a daily basis, including the specific terms of each contract.

       9.       Further, ViewRay is a small company, with only 221 full-time employees as of

year-end 2018. The number of orders taken and fulfilled by the Company is an even smaller

universe and the core of ViewRay’s business. Each and every order is important to the Company’s

performance, as Defendants repeatedly emphasized to the market. Moreover, Defendants made



                                                4
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 6 of 61. PageID #: 1257




detailed statements to the market about backlog and orders and told the market that they regularly

reviewed backlog and orders. The foregoing demonstrates Defendants’ access to information

regarding, and knowledge of, the Company’s backlog and orders.

       10.     By inflating ViewRay’s backlog and telling the market that backlog was the

Company’s key metric, Defendants were able to cause ViewRay’s stock to trade at artificially high

prices. Defendants took advantage of this price inflation to sell hundreds of millions of dollars

worth of Company stock. For example, on August 15, 2018, the Company conducted a secondary

offering and sold $172.5 million worth of stock.

       11.     Unsurprisingly, given the inclusion of invalid orders, ViewRay’s backlog

performed far worse than Defendants led investors to believe it would. Though they repeatedly

stated that orders in the backlog would translate into revenue recognition in about 18 months, that

did not happen. Indeed, the Company’s revenue consistently fell about 40% short of its backlog

figure. Moreover, this low conversion rate cannot be explained by ViewRay’s capacity to install

MRIdian systems because the number of orders installed in a given quarter was consistently below

ViewRay’s stated capacity limitations.

       12.     The truth was partially revealed on August 8, 2019, after the close of trading, when

ViewRay disclosed, among other poor performance, that it would miss its guidance due, in part,

to international distributors not fulfilling their orders. In response to this news, the price of

ViewRay common stock price plummeted by approximately 54%, or $3.64 per share, to close at

$3.10 per share on August 9, 2019, on unusually high trading volume.

       13.     The truth was further revealed on January 13, 2020, pre-market, when ViewRay

disclosed its preliminary and disappointing results for 4Q19 and FY19, which included low new



                                                5
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 7 of 61. PageID #: 1258




orders added to backlog and a continued inability to convert its supposedly large backlog into

revenue. On this news, the price of ViewRay common stock declined over 23%, or $0.895 per

share, to close at $2.855 per share on January 13, 2020.

       14.     As a result of Defendants’ wrongful acts and omissions as alleged herein, Plaintiff

and the Class (defined below) purchased ViewRay common stock at artificially inflated prices and

suffered significant losses when the truth was revealed.

                                JURISDICTION AND VENUE

       15.     The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act (15

U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the U.S. Securities and

Exchange Commission (“SEC”) (17 C.F.R. §240.10b-5).

       16.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act (15 U.S.C. §78aa).

       17.     Venue is proper in this Judicial District under §27 of the Exchange Act (15 U.S.C.

§78aa) and 28 U.S.C. §1391(b), as the acts charged herein, including the preparation and

dissemination of materially false and misleading information, occurred in substantial part in this

District, where ViewRay is headquartered.

       18.     In connection with the acts, conduct, and other wrongs alleged in this complaint,

Defendants either directly or indirectly used the means and instrumentalities of interstate

commerce, including, but not limited to, the U.S. mails, interstate telephone communications, and

facilities of a national securities exchange, the NASDAQ.




                                                6
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 8 of 61. PageID #: 1259




                                           PARTIES

       Plaintiff

       19.     Plaintiff Plymouth, as set forth in its certification, purchased ViewRay common

stock during the Class Period and suffered damages as a result of the federal securities law

violations and false and misleading statements and material omissions alleged herein. See ECF

No. 28 at 51-53.

       Defendants

       20.     Defendant ViewRay is headquartered in Oakwood Village, Ohio.             ViewRay

common stock trades on the NASDAQ under the ticker symbol “VRAY.” During the Class Period,

ViewRay, through its officers and directors, published periodic filings with the SEC and made

public statements that, as alleged herein, contained material misrepresentations and omissions.

       21.     Defendant Scott Drake (“Drake”) has served as ViewRay’s President, CEO, and a

member of the Company’s board of directors (the “Board”) from June 24, 2018 to the present.

Throughout the Class Period, Drake made statements in the Company’s periodic filings, press

releases, and earnings conference calls, which, as alleged herein, contained material

misrepresentations and omissions. At all relevant times, Drake made those statements and

omissions recklessly or with actual knowledge that they were false and misleading. In his capacity

as CEO, Drake signed the Company’s order contracts, including international contracts with

distributors that did not have customers.     Further, Drake received reports from ViewRay

employees detailing issues with the Company’s backlog orders.

       22.     Defendant Ajay Bansal (“Bansal”) served as ViewRay’s CFO from June 8, 2016 to

September 30, 2019, when he and the Company parted ways. Throughout the Class Period, Bansal




                                                7
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 9 of 61. PageID #: 1260




made statements in the Company’s periodic filings, press releases, and earnings conference calls,

which, as alleged herein, contained material misrepresentations and omissions. At all relevant

times, Bansal made those statements and omissions recklessly or with actual knowledge that they

were false and misleading. Bansal received reports from ViewRay employees detailing issues with

the Company’s backlog orders.

       23.    Defendant James F. Dempsey (“Dempsey”) is the founder of ViewRay and has

served, at all relevant times, as ViewRay’s Chief Scientific Officer and as a member of the

ViewRay Board. During the Class Period, Dempsey sold 327,790 shares of ViewRay common

stock for proceeds of approximately $1,421,471. Dempsey signed the Company’s 2018 10-K

(defined below), which, as alleged herein, contained material misrepresentations and omissions.

At all relevant times, Dempsey knew those statements and omissions were materially false and

misleading. Dempsey sometimes received reports from ViewRay employees regarding issues with

the Company’s backlog orders.

       24.    Defendant Chris A. Raanes (“Raanes”) served as ViewRay’s President, CEO, and

a member of the ViewRay Board from February 4, 2013 through July 22, 2018. Defendant Raanes

made statements in the Company’s periodic filings, press releases, and earnings conference calls,

which, as alleged herein, contained material misrepresentations and omissions. At all relevant

times, Raanes made those statements and omissions recklessly or with actual knowledge that they

were false and misleading. In his capacity as CEO, Raanes signed the Company’s order contracts,

including international contracts with distributors that did not have customers. Further, Raanes

received reports from ViewRay employees regarding issues with the Company’s backlog orders.

Finally, on information and belief, Raanes was CEO during a period when the Company’s senior



                                               8
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 10 of 61. PageID #: 1261




management solicited sham orders from distributors in order to increase the size of the Company’s

backlog. In a different securities fraud case, Raanes was alleged to have manipulated the backlog

at Accuray Incorporated (“Accuray”), a competitor of ViewRay.

       25.     Defendant Shahriar Matin (“Matin”) has served as ViewRay’s COO from June 24,

2018 to the present. Defendant Matin made statements in the Company’s earnings conference

calls, which, as alleged herein, contained material misrepresentations and omissions when made.

Matin made the false and misleading statements and omissions recklessly or with actual knowledge

that they were false and misleading. Matin received reports from ViewRay employees regarding

issues with the Company’s backlog.

       26.     Defendants Drake, Bansal, Dempsey, Raanes, and Matin are collectively referred

to herein as the “Executive Defendants.” ViewRay and the Executive Defendants are collectively

referred to herein as the “Defendants.”

       27.     Defendants possessed and exercised their power and authority to control the

contents of the Company’s SEC filings, press releases, and other market communications.

Defendants were provided with copies of the Company’s SEC filings and press releases alleged

herein to be misleading prior to or shortly after their issuance and had the ability and opportunity

to prevent their issuance or cause them to be corrected. Because of their control over the Company,

and their access to material information available to them, but not to the public, Defendants knew

that the adverse facts specified herein had not been disclosed to and were being concealed from

the public and that the positive representations being made were then materially false and

misleading. Defendants are liable for the false statements and omissions pleaded herein.




                                                 9
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 11 of 61. PageID #: 1262




                                    FACTUAL ALLEGATIONS

        A.      ViewRay Background

        28.     Defendant ViewRay went public in July 2015 through an “alternative public

offering.”

        29.     ViewRay remains a small company. As of year-end 2018, ViewRay had 221 full-

time employees, with about 78% of those employees in non-research and development roles.

        30.     ViewRay’s sole product is a capital-intensive system known as MRIdian, which

uses radiation therapy and MRI to simultaneously image and treat cancer patients. The Company’s

original system used Cobalt-60-based radiation beams. The Company’s next generation system

had more advanced linear accelerator or ‘Linac’-based radiation beams. The Linac MRIdian

received approval from the U.S. Food and Drug Administration in late February 2017, the

European Union in September 2016, Taiwan and Canada in August 2017, Israel in November

2017, and Japan in March 2018. ViewRay had announced that it was developing a Linac MRIdian

prior to those approvals and most, if not all, of its pre-existing orders, as well as most, if not all, of

its then-potential orders, switched to or chose a Linac MRIdian. Consequently, after ViewRay

announced its Linac MRIdian system, and as the potential approval of that system became closer,

it paused installations and delivery of its MRIdian systems, most prominently in 1Q17 and 2Q17.

        31.     All of ViewRay’s revenue is related to MRIdian systems and virtually all of that is

from the sale of those systems. In 2018 and 2017, revenue recognized in connection with such

sales made up 94.6% and 89.5% of ViewRay’s total revenue, respectively.

        32.     MRIdian systems, and especially Linac MRIdians, are not just expensive in their

own right, but are substantially more expensive than most other competing devices that provide



                                                   10
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 12 of 61. PageID #: 1263




radiation therapy, but do not combine it with MRI. At the same time, a better funded and more

established competitor that markets another device combining radiation therapy and MRI has been

selling them at a similar price to the approximately $6 million price at which ViewRay sells its

Linac MRIdians.

       33.     Since going public in 2015, ViewRay has had a constant need to raise additional

capital to keep its operations ongoing. That is because the Company has high expenses and cash

needs, while it generates far less revenue. It has accordingly undertaken numerous capital raises

(in addition to its debt financing) prior to and throughout the Class Period:

               (a)     On or about January 18, 2017, via another private placement offering, the

       Company sold approximately 8.6 million shares of common stock and warrants to purchase

       approximately 1.7 million shares of common stock and thereby raised an additional $26.1

       million in gross proceeds;

               (b)     On or about October 24, 2017, the Company raised aggregate gross

       proceeds of approximately $50 million through the issuance and sale of approximately 8.38

       million shares of its common stock at $5.95 per share in a direct registered offering to new

       and existing investors;

               (c)     On March 5, 2018, the Company closed a direct registered equity offering

       with an affiliate of Fosun International Limited for aggregate gross proceeds of

       approximately $59.1 million;

               (d)     Then, on or about August 15, 2018, the Company held a secondary public

       offering, raising approximately $172.5 million in gross proceeds by selling approximately

       18.65 million shares of common stock at a price to the public of $9.25 per share. This



                                                 11
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 13 of 61. PageID #: 1264




       offering was commenced pursuant to registration statements that were filed with the SEC

       and became effective on May 18 and August 14, 2018, respectively. The final prospectus

       supplement and accompanying prospectus relating to and describing the terms of the

       offering was filed with the SEC on August 15, 2018; and

               (e)     Further, on or about December 4, 2019, the Company held another public

       offering, raising approximately $149.6 million in gross proceeds by selling approximately

       47.78 million shares of common stock at a price to the public of $3.13 per share. The

       registration statement relating to this offering was filed with the SEC and became effective

       on February 7, 2019. This offering was made solely by means of a prospectus supplement

       and accompanying prospectus included in the registration statement. A final prospectus

       supplement and accompanying prospectus relating to the offering was filed with the SEC

       on December 5, 2019.

       34.     In July 2018, ViewRay underwent a sudden turnover in management. Defendant

Drake was brought in as President and CEO, replacing the outgoing Defendant Raanes, who had

been President and CEO since February 2013, and Defendant Matin was made COO.

       B.      Orders and Installation of MRIdian Systems

       35.     ViewRay sells MRIdian through different means in North America, where about

one-third of its sales take place, than in the rest of the world, where two-thirds of its sales occur.

In North America, ViewRay employs a direct sales force. In the rest of the world, the Company

primarily markets MRIdian through third-party distributors, supported by ViewRay employees.

       36.     It typically takes nine to 15 months for a ViewRay customer to prepare its facility

to receive a new system after an order contract is executed (referred to as “vault readiness”).



                                                 12
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 14 of 61. PageID #: 1265




Installation then takes an additional 60 to 90 days. The Company often discussed this 18-month

timetable from order to revenue recognition. For example, at the January 9, 2019 JPMorgan Global

Healthcare Conference, Defendant Drake stated that “[t]he installations is really a consequence of

those orders that were placed, in our case, about 18 months ago.” Similarly, during the Company’s

2Q19 earnings call on August 8, 2019, Defendant Drake noted “[o]ur stated target has been to

reduce this time frame from approximately 18 to 12 months.”

       37.     ViewRay purportedly does not recognize revenue on any of its orders until the

system is installed and accepted by the customer. Alternately, in the case of sales involving its

international distributors, revenue is recognized when the system is delivered to the customer.

       38.     Because the average time from contract order to revenue recognition had been at

least a year, and more often upwards of 18 months, Defendants explained that they had visibility

into the timing of when its backlog would be recognized as revenue. Indeed, they repeatedly stated

that revenue was “baked” about one year before it was recognized.

       C.      ViewRay Has Struggled to Grow Its Revenue and Operates at a Loss

       39.     ViewRay has struggled to increase its revenue. Over the past three years, from

1Q17 through 4Q19, ViewRay had proven unable to convert its orders into revenue. The

Company’s revenue remained largely flat from 2018 to 2019, even as it experienced increasing

costs. As a result, the Company had low cash on hand and operated at a loss for every quarter

since the approval of its MRIdian system. In FY18, the Company’s reported revenue increased to

$81 million, cost of revenue increased to $74.4 million, cash on hand increased to $167.4 million,

as a result of a public offering, and net operating losses increased to $79.1 million. For FY19, the




                                                13
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 15 of 61. PageID #: 1266




Company reported preliminary results with revenue of $88 million and cash on hand of $227

million, mainly as a result of another public offering.

       D.      To Compensate, and Show Purported Success, Defendants Touted ViewRay’s
               Purported Backlog, Which They Claimed Was the Company’s “Most
               Important Metric”

       40.     In an effort to comfort investors over its poor revenue generation and inability to

operate at a profit, the Company emphasized its significant backlog as the true marker of the

Company’s success. For example, during the Company’s 1Q18 earnings call on November 8,

2018, in response to a question regarding milestones used to measure progress, Defendant Drake

stated that “I think orders is a big one and we’re shining a bright light on that internally

obviously, and with investors as well. I think that’s critically important and that will show how

our customers are voting with their pocketbook.”2 At the JPMorgan Healthcare Conference on

January 9, 2019, Defendant Drake reiterated the importance of the backlog, telling investors that

“that the most import[ant] metric to me in 2019 is orders is because that’s what we can impact.”

Similarly, on the Company’s 2Q19 earnings call on August 8, 2019, in response to a question

regarding the path to profitability, Defendant Drake explained that “the most important metrics

that we have certainly are orders and revenue and cash utilization, and we’re highlighting those.”

       41.     Analysts, relying on the Company’s representations, viewed the backlog as the

critical barometer through which to judge ViewRay’s success, in spite of stagnant revenues and

lack of an operating profit. For example, on November 14, 2017, an analyst at BTIG LLC

(“BTIG”) stated, “[w]e see orders as [a] most important” factor for ViewRay. On January 8, 2018,



2
        Unless otherwise indicated, all emphases in materials quoted herein are added, with
original emphases and citations omitted.


                                                 14
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 16 of 61. PageID #: 1267




BTIG analysts lauded the increase in the Company’s backlog and reiterated its view of the

backlog’s importance, stating “[a]s a result, backlog increased to $200M at the end of 2017.

VRAY shares climbed higher throughout the back half of 2017 and with all eyes on system orders

and revenue conversion, we think shares will trade off today.” Further, on March 15, 2019,

analysts at Morgan Stanley Research (“Morgan Stanley”) expressed a similar sentiment, stating

that “[c]ommercial execution to drive new orders and converting to sales remains the focus.”

       42.     In furtherance of its efforts to convince the market of the importance of its backlog,

the Company repeatedly told investors that the backlog is constantly reviewed, that all orders in

the backlog were valid and identified an end-user, and that those orders met the criteria for

inclusion in the backlog. For example, on August 7, 2017, during the Company’s 2Q17 earnings

call, Defendant Raanes stated that:

       [I]n terms of net versus gross backlog, since we announce it every quarter, you
       can go back and you can go look at that, right, and you’ll see that the backlog
       simply went up by the amount of the orders we took this quarter. So that answers
       that one. Then in terms of the age of the backlog, et cetera, I strongly believe that
       the criteria we have right now is absolutely right. We don’t give out the age of the
       backlog. But given that we last year pivoted the whole business from Cobalt to
       linac and almost everybody decided to wait, that automatically added sort of a year
       plus to everyone in the backlog. So I think right now, the criteria we have is
       correct. We take it very, very seriously. The criteria is out there. It’s published for
       everyone to read. And I think your other question was about U.S. versus OUS. And
       I didn’t do the exact math, but last time I looked at the overall backlog, including
       the new ones, it was still very closely sticking to the 2/3 outside the U.S., 1/3 inside
       the U.S., and that includes the current quarter.

       43.     Similarly, on August 3, 2018, during the Company’s 2Q18 earnings call, in

response to an analyst’s question regarding the stability of the backlog, Defendant Bansal

explained that because of the orders that were recorded in 2016 and 2017, and the Company’s




                                                 15
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 17 of 61. PageID #: 1268




vigilance in reviewing the backlog, “a large portion of our backlog is fairly current” and “fairly

sticky.” He continued:

       [S]o if you look at the orders we took in ‘16 and the orders we took in ‘17, we
       have announced we took 13 orders in ‘16 and we took 19 orders in ‘17. So that
       adds up to 32. So most of our backlog, a large portion of our backlog is fairly
       current. There are some units in the backlog which are older aged and that
       primarily has to do with some customers having ordered Cobalt systems earlier
       and now converting them to the linacs, and with respect to the cancellation rate,
       as I mentioned, before, we took 2 units out of backlog in our cancellations, we
       have just taken them out of backlog because with a couple of distributors we did
       not see enough movement on those couple of projects. Overall, in the last year or
       2, we’ve had, I believe, 2 cancellations or 3 cancellations in total. So it’s a fairly
       sticky backlog. As we have shared with you, these institutions have to make a very
       conscious decision to switch from something they’ve been doing for 30 years with
       the cone beam CT linac to go for an MRI linac and pay the kind of money that
       our product is worth. So they make these decisions with a lot of thought, and that
       leads to the stickiness of the backlog.

       44.     Relatedly, on January 7, 2019, the Company stated in its Form 8-K that, “[w]hile

we will continue to review the backlog each quarter, our recent thorough review is now

complete.” On January 9, 2019, at the JPMorgan Global Healthcare Conference, Defendant Drake

added that the Company had “scrubbed” its backlog, stating “We have scrubbed what I’m calling

the legacy backlog of the company.” Then, on March 4, 2019, during its 4Q18 earnings call,

ViewRay once again referred to its completed backlog review, stating that “[i]n the fourth quarter

of 2018, we removed 3 systems from our backlog. While we’ll continue to review the backlog

each quarter, our recent thorough review is now complete.”

       45.     The Company’s SEC filings contained the same assurances with regard to backlog.

For example, its 1Q18 Form 10-Q, dated and filed with the SEC on May 10, 2018, and signed by

Defendants Raanes and Bansal, stated:

       We perform a quarterly review of backlog to verify that outstanding orders in
       backlog remain valid, and based upon this review, orders that are no longer


                                                16
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 18 of 61. PageID #: 1269




       expected to result in revenue are removed from backlog. Among other criteria we
       use to determine whether a transaction to be in backlog, we must possess both an
       outstanding and effective written agreement for the delivery of a MRIdian signed
       by a customer with a minimum customer deposit or a letter of credit requirement,
       except when the sale is to a customer where a deposit is not deemed necessary or
       customary (i.e. sale to a government entity, a large hospital, group of hospitals or
       cancer care group that has sufficient credit, sales via tender awards, or indirect
       channel sales that have signed contracts with end-customers). We decide whether
       to remove an order from our backlog by evaluating the following criteria:
       changes in customer or distributor plans or financial conditions; the customer’s
       or distributor’s continued intent and ability to fulfill the order contract; changes
       to regulatory requirements; the status of regulatory approval required in the
       customer’s jurisdiction, if any; and other reasons for potential cancellation of
       order contracts.

(As set forth below, similar language appeared in many of the Company’s other SEC filings.)

       46.    Analysts reacted positively to and accepted the claims described above. For

example, on January 7, 2019, analysts at Morgan Stanley stated:

       ViewRay completed its backlog review. In recent quarters management has
       reviewed the company’s backlog to determine if any units should be removed given
       the age of the order or lack of progress towards a sale. This resulted in the removal
       of 8 systems from the backlog (including 3 systems in 4Q18) over the past three
       quarters. The company announced that it has now completed the review of its
       backlog, a positive in our view, as systems being removed from the sales pipeline
       has been a headwind to backlog growth in recent quarters. Moving forward, this
       headwind should moderate leading to more growth in ViewRay’s backlog.

       E.     Significantly, However, Defendants were Inflating ViewRay’s Orders and
              Backlog

       47.    ViewRay’s backlog has not performed in the manner that Defendants promised it

would. Though they repeatedly stated that orders in backlog would translate into revenue

recognition in about 18 months, as the following charts show, that did not happen:




                                                17
          Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 19 of 61. PageID #: 1270




                               ViewRay’s Reported Backlog and Revenue3
           1Q17     2Q17    3Q17    4Q17    1Q18     2Q18    3Q18    4Q18     1Q19    2Q19     3Q19       4Q19
  Total
           $144.90 $182.10 $194.80 $203.63 $195.00 $199.70 $200.90 $212.31 $237.50 $219.30 $230.00 $227.00
Backlog $
 Implied
 Backlog      25     31      34      35       34     34      35       37       41    38       40        39
  Units
   New
            $12.30 $37.30 $29.90 $34.10 $21.20 $34.60 $36.20 $48.70 $42.80 $18.10 $36.40 $21.00
 Orders $
   New         2                                                                               5
  Orders    (plus 3   6       5       6        3      6       6        8       7      3     (plus 3      4
  Units upgrades)                                                                          upgrades)
Total Non-
 Revenue
  Units
               0      0       1       1        1      2       3        3       0      0        1     unknown
Removed
   from
 Backlog
                                               4                       3       3                         2
 Revenue
               0      0       2       4     (plus 1   3       3     (plus 1 (plus 1   5        3      (plus 1
  Units
                                           upgrade)                upgrade) upgrade)                 upgrade)
 Product                                                                                             less than
             $0.00  $0.00 $11.36 $19.10 $25.38 $15.37 $16.49 $19.40 $18.87 $27.91 $18.70
 Revenue                                                                                              $17.00




     3
             Dollar figures are in millions. With respect to “Implied Backlog Units,” in FY17, ViewRay
     stopped, as a policy, providing numbers on how many systems are in its backlog, which it had
     previously done. Although older backlog information was available, and Defendants sometimes
     provided information about the number of new or removed backlog orders, to check the number
     of “Implied Backlog Units,” the chart uses a price of approximately $6 million per unit, which was
     based, among other things, on the prices and related commentary that Defendants made regarding
     Linac MRIdians. With respect to “New Order Units,” ViewRay sometimes, but not always,
     provides the number of new order units that comprise its New Order dollar figure. Where
     Defendants did not appear to provide the number of new order units (i.e., 2Q17, 3Q17, 2Q18,
     3Q18), the chart again uses a price of approximately $6 million per unit to calculate that number.
     Also note that the Company has only provided “preliminary” figures for 4Q19.


                                                     18
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 20 of 61. PageID #: 1271




                                      ViewRay’s Inflated Backlog
                           1Q17          2Q17         3Q17       4Q17        1Q18        2Q18
     Total Backlog $      $144.90       $182.10      $194.80    $203.63     $195.00     $199.70
   Revenue Recognized
                           $87.70       $107.10      $114.61    $123.42     $116.73     $118.37
   Over Next 6 Quarters
        $ Shortfall       ($57.21)      ($75.01)     ($80.19)   ($80.21)    ($78.27)    ($81.33)

     Total Backlog $      $144.90       $182.10      $194.80    $203.63     $195.00     $199.70
   Revenue Recognized
                           $16.49        $19.40      $18.87      $27.91      $27.91      $18.70
     6 Quarters Later
        $ Shortfall       ($128.41)     ($162.70)   ($175.93)   ($175.72)   ($167.10)   ($181.00)


       48.     Importantly, as demonstrated by the foregoing chart, the Company’s revenue over

an 18-month period consistently fell 40% short of the backlog, an astounding shortfall. Further,

the amount of revenue recognition in a given quarter was substantially less than the amount of

backlog 18 months earlier. Moreover, that cannot be explained by ViewRay’s capacity to install

MRIdian systems because the number of orders installed in a given quarter was consistently below

ViewRay’s capacity limitations.

       49.     Defendants were, in fact, inflating ViewRay’s backlog with invalid orders that did

not meet all of the criteria for inclusion in backlog. For one, in the foreign market, which

accounted for two-thirds of ViewRay’s business and backlog, the Company frequently did not

have contracts with customers. Rather, the Company received placeholder orders from third-party

distributors and put those orders into backlog. Defendants admitted this fact in their reply brief

filed in support of their pending motion to dismiss. See ECF No. 50 at 1. Specifically, when faced

with Plaintiff’s allegation that the Company diverged from its backlog criteria, Defendants respond

by admitting that was the case:

       Plaintiff repeatedly claims ViewRay “diverg[ed]” from its “criteria” for adding
       orders to its backlog. Yet, the plain terms of those criteria show that ViewRay does
       not require a signed contract with an end-user for an order to be included in its


                                                    19
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 21 of 61. PageID #: 1272




       backlog. To add an order to the backlog, ViewRay generally requires a written
       agreement signed by a “customer.” ViewRay’s “customers” include both end-users
       of its systems and distributors who market and resell the systems internationally.
       ViewRay never said than an order placed by a distributor was included in the
       backlog only if the distributor also had a contract with an end-user.

Id. This admission is damning because, as set forth below, ViewRay clearly did say that a

distributor order only went into the backlog if there was a contract with an end-user. See infra

¶73.

       50.     Defendants’ admission is corroborated by the statements of former ViewRay

employees. For example, Confidential Witness 1 (“CW1”) worked in sales at the Company during

the Class Period. Among other things, CW1 worked with international distributors to close deals.

On a regular basis, CW1 worked with the CEO, CFO, and COO of the Company.

       51.     Per CW1, ViewRay had various distributors in Europe, including those based in

France, the Benelux nations, the United Kingdom, and Turkey. Examples include Qualimedis in

France, the De Ceunyck Medical Group in the Benelux region, and the Medical International

Group for the Middle East.

       52.     CW1 observed that, for distributor orders, it was possible for the intended end-

customer to “back out,” which would cause the distributor to try and find another customer to take

the unit. For example, CW1 recalled that the Company had two orders in backlog that had been

derived from a distributor in the Middle East. Six months later, the distributor indicated that it still

had no additional information to convey to ViewRay regarding the intended customers’

willingness to purchase the units. CW1 observed that ViewRay’s CEO or COO signed its sales

contracts.




                                                  20
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 22 of 61. PageID #: 1273




       53.     As another example of the tenuous nature of distributor orders, on August 8, 2019,

Defendants held a press conference with securities analysts during which they made partial

disclosures, including that a guidance miss was partially due to purported orders for two MRIdian

systems involving a foreign distributor that was not able to fulfill those orders. Specifically,

Defendant Drake stated, “[f]urther on revenue guidance. We have removed two other systems due

to a distributor potentially not fulfilling their commitment this year.”

       54.     On information and belief, it was common practice for ViewRay’s distributors in

Europe to issue a down payment for an order themselves, where no end-user agreement had been

signed. The down payment could be as little as $100,000, and oftentimes such payments were

made in consideration for the distributor to receive another year of exclusive distributor rights for

MRIdian systems in the European territory which they oversaw.

       55.     Moreover, foreign orders were more susceptible to manipulation because they were

not made through the Company’s direct sales force in North America. On information and belief,

the Company’s top management exploited the Company’s close distributor ties in order to add

distributor-derived orders to the backlog. For example, the Company’s CEO or CFO would

communicate that they needed to come up with one or two additional orders for the backlog. These

directives oftentimes were issued as the close of a fiscal quarter drew near. To effectuate this

objective, the Company conveyed its desire to obtain additional orders to its distributors and would

thereafter “get paperwork” from the distributors. This meant that distributors would execute orders

with ViewRay despite the distributors not having any bona fide customers that had entered into

contracts for the purchase of MRIdian systems. For example, in 2018, the Company claimed to

have closed a sale with an end-user customer in the Benelux region, but the sale never materialized.



                                                 21
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 23 of 61. PageID #: 1274




Nevertheless, the distributor maintained the order despite not having an end-user anymore. Two

similar situations occurred in 2018 in Italy and the Middle East, where distributors placed orders

despite not having end-user agreements in place.

       56.     Confidential Witness 2 (“CW2”) was a senior official who worked at the Company

toward the end of the Class Period. CW2 reported to C-Level executives at the Company regarding

sales data, including CEO Drake and COO Matin, on a monthly basis. CW2 also met with these

officials on several occasions. Part of CW2’s job involved taking notes on sales executives’

meetings with customers who had contractual agreements to install MRIdian systems, but who had

not done so. Both the international and domestic sales teams participated in these calls.

       57.     Based on these ongoing calls, CW2 grew concerned about the fact that certain

orders had been in backlog for extended periods of time and/or were tied to customers who had

expressed inability to move forward with paying in full and accepting delivery of MRIdian systems

within a reasonable amount of time. As CW2 stated, “so much of it [i.e., the order in the backlog]

was very very dated.” CW2’s colleague on the project – a Vice President-level executive –

expressed similar concern.

       58.     For example, during the calls with domestic sales personnel, CW2 recalled that an

Area Sales Director had reported that one of his accounts/customers – a university – was not

moving forward with the installation of the MRIdian system, despite a signed contract in place and

the fact that the order had been placed in backlog.

       59.     In another example, an order from a different university had been put in backlog

despite either having no deposit or a deposit that was so small that it was not an impediment to the




                                                22
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 24 of 61. PageID #: 1275




customer walking away from the order. The client had also indicated that it would not move

forward with the order until 2021.

       60.     In another example, CW2 recalled that another client, a university hospital, had

ordered two units and that both units were placed in backlog. However, the second unit was never

paid for or installed and the client was unclear as to when it would proceed with that purchase.

       61.     CW2 recalled that certain orders derived from a third-party distributor in China (or

possibly the greater Asia Pacific region) had been in the backlog for years. To the best of CW2’s

recollection, these orders dated back to 2015 or 2016. CW2 believes that the distributor may have

actually taken delivery of the units in question and warehoused them, but had been unable to “on-

sell” the units to its ostensible end-user customers.

       62.     Confidential Witness 3 (“CW3”) was a senior employee whose job function

involved assisting in the tracking and internal reporting on the backlog during the Class Period.

This process involved identifying the stage of contractual performance at which each contract

stood, as well as the specific impediments and challenges for each contract, that could potentially

delay revenue recognition. CW3 gathered and carefully reviewed all associated documentation

for each existing contract. Through this process, CW3 sought to identify and understand all of the

terms and obligations that existed between both parties – ViewRay and any given customer – for

each contract. CW3 worked with the Company’s COO.

       63.     CW3 observed that formalized reports were prepared detailing the terms of each

contract, as well as the contractual stage for each. These reports were distributed to the Company’s

top executives. CW1, discussing the same issue, provided the additional detail that the Company’s

CEO, COO, and CFO, and sometimes Defendant Dempsey, received the reports and that the



                                                 23
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 25 of 61. PageID #: 1276




reports were issued on a bi-weekly basis. CW1 also observed that the CEO, COO, and CFO had

a bi-weekly meeting to discuss the substance of the report and the likelihood as to whether any

given order in the backlog would move forward into a fully performed revenue-generating sale.

       64.     CW3 communicated with the COO on a daily basis, often multiple times a day.

The two would regularly discuss each sales contract, including the specific terms associated

therewith and “what we needed to do to get the unit in the ground [i.e., installed at the customer

site].” When CW3 visited headquarters, these types of conversations occurred in person. During

in-person meetings, CEO Raanes frequently participated. The three would list sales deals on a

white board and chart out the various items that would be required, on a contract-by-contract basis,

in order for each customer to “accept” delivery of the device.

       65.     Consistent with the foregoing events, prior to joining ViewRay as CEO, Defendant

Raanes was the COO of Accuray, one of ViewRay’s competitors and which had entered into an

eight-figure settlement based on securities fraud allegations related to, among other things,

overstated backlog involving foreign distributors. Accuray also sold a capital-intensive medical

device that combined imaging and a linac technology, and that was installed in a bunker, to treat

tumors. This was its only product. Among other things, Accuray inflated its backlog by

improperly counting orders with no identifiable end-users, including through international

distributors. As the COO of Accuray, Raanes would have known of this scheme and indeed sold

$1,368,000 worth of Accuray stock while its price was artificially inflated.

       66.     Also consistent with the foregoing events, an August 13, 2019 short-seller report

published on Seeking Alpha regarding ViewRay stated that:

       We spoke to several industry participants familiar with VRAY’s backlog and
       learned that much of the backlog is based on orders placed by distributors, not end


                                                24
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 26 of 61. PageID #: 1277




       customers. In other words, these distributors place preliminary orders for a VRAY
       MRIdian machine with no end customer (e.g., a hospital) to sell it to. So these
       orders are essentially ‘placeholders’ until a final order can be placed with an end
       customer.

       67.     Among other criteria that would make orders through international distributors (or

any other means) invalid for backlog, including under the Company’s definition, is the absence of

an actual contract with an end-user customer. Defendants never warned the market that ViewRay’s

backlog, in fact, included invalid or otherwise inappropriate orders.

       68.     ViewRay’s consistent need to raise capital to cover its operating costs is also

consistent with the foregoing events. By inflating ViewRay’s backlog and telling the market that

backlog was the Company’s key metric, Defendants were able to cause ViewRay’s stock to trade

at artificial prices and thereby increase the amount of capital they could raise.

       69.     Further, regular reviews of its backlog not only served to convince the market of

the backlog’s firmness, but also demonstrated that Defendants were aware of and had access to the

invalid orders in the Company’s backlog.

                         FALSE AND MISLEADING STATEMENTS

       70.     On May 10, 2018, ViewRay issued a press release announcing its 1Q18 results,

which was filed with the SEC as part of a Form 8-K signed by Defendant Raanes. The press

release stated that ViewRay’s revenue for the quarter was $26.2 million, and its net loss was $7.5

million.

       71.     The press release contained materially false and misleading statements.           In

particular, it reported that “[t]otal backlog grew year over year to $195.0 million, as of March 31,

2018, up from $144.9 million as of March 31, 2017.”




                                                 25
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 27 of 61. PageID #: 1278




       72.    Later on May 10, 2018, Defendants held a press conference with securities analysts

during which they made additional materially false and misleading statements regarding

ViewRay’s backlog, orders, ability to turn backlog into recognized revenue, and positioning for

success. In that regard, Defendant Raanes stated that “We’re scaling up our ability to secure new

orders and install more systems simultaneously.” In response to a question about installation

capacity, Defendant Raanes also stated:

       On the install process, we’re making solid progress on that. The install times
       continue to come down, and we see ourselves on track to be in the 30- to 40-day
       range by the end of the year. So we’re feeling real good about that. We continue
       to maintain the teams, such the 3 internal installs, 2 externals, and actually, we’re
       done training the third group out. So we should be able to do 3 internal and 3
       external.

On the same call, Defendant Bansal stated that “[o]ur backlog at March 31, 2018, was $195

million.”

       73.    The Company’s 1Q18 Form 10-Q, dated and filed with the SEC on May 10, 2018,

and signed by Defendants Raanes and Bansal, made additional false and misleading statements

about the Company’s backlog.4 It stated:

       We perform a quarterly review of backlog to verify that outstanding orders in
       backlog remain valid, and based upon this review, orders that are no longer
       expected to result in revenue are removed from backlog. Among other criteria we
       use to determine whether a transaction to be in backlog, we must possess both an
       outstanding and effective written agreement for the delivery of a MRIdian signed
       by a customer with a minimum customer deposit or a letter of credit requirement,
       except when the sale is to a customer where a deposit is not deemed necessary or
       customary (i.e. sale to a government entity, a large hospital, group of hospitals or
       cancer care group that has sufficient credit, sales via tender awards, or indirect
       channel sales that have signed contracts with end-customers). We decide whether
       to remove an order from our backlog by evaluating the following criteria:
       changes in customer or distributor plans or financial conditions; the customer’s

4
      The final prospectus for the August 15, 2018 offering incorporates, by reference, the 1Q18
Form 10-Q, which contained materially false and misleading statements, as detailed infra.


                                                26
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 28 of 61. PageID #: 1279




       or distributor’s continued intent and ability to fulfill the order contract; changes
       to regulatory requirements; the status of regulatory approval required in the
       customer’s jurisdiction, if any; and other reasons for potential cancellation of
       order contracts.

       During the three months ended March 31, 2018, we received new orders for
       MRIdian systems, totaling $21.2 million, and based on our backlog review, we
       removed one order from our backlog. At March 31, 2018, we had total backlog
       of $195.0 million.

       74.     Related to the preceding paragraph, the Company stated in its FY17 Form 10-K,

filed with the SEC on March 12, 2018 (“2017 10-K”), that: “Our customer contracts provide that

our customers commit to purchase a MRIdian system for a fixed price, and a MRIdian system will

generally not be delivered for 11 to 15 months.”

       75.     The foregoing statements in ¶¶70-74 were materially false and misleading because:

(i) Defendants overstated the validity, value, and implied number of the purported orders that the

Company actually had in its backlog, as illustrated by, among other things, the large gap between

ViewRay’s backlog and its revenue 18 months later, and ViewRay’s eventual admission that an

international distributor could not fulfill its commitments on several orders; and (ii) Defendants

failed to disclose that they included invalid orders in backlog, including under the Company’s

stated criteria, involving international distributors that did not have a contract with an end-user

customer, were stale, or had other indicia of unreliability.

       76.     On August 3, 2018, ViewRay issued a press release announcing its 2Q18 results,

which was filed with the SEC as part of a Form 8-K signed by Defendant Drake. The press release

stated that ViewRay’s revenue for the quarter was $16.4 million, and its net loss was $22 million.




                                                 27
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 29 of 61. PageID #: 1280




        77.     The press release contained materially false and misleading statements.        In

particular, it reported that “[t]otal backlog grew year-over-year to approximately $200 million as

of June 30, 2018, up from approximately $182 million as of June 30, 2017.”

        78.     Later on August 3, 2018, Defendants held a press conference with securities

analysts during which they made additional materially false and misleading statements regarding

ViewRay’s backlog, orders, ability to turn backlog into recognized revenue, and positioning for

success. In response to an analyst’s question regarding a minor reduction in backlog, Defendant

Bansal claimed that “because of some of the aging and some of the nonprogress on a couple of

accounts, we took them out of our backlog.” He also claimed that “a large portion of our backlog

is fairly current” and “fairly sticky,” stating:

        [S]o if you look at the orders we took in '16 and the orders we took in '17, we
        have announced we took 13 orders in '16 and we took 19 orders in '17. So that
        adds up to 32. So most of our backlog, a large portion of our backlog is fairly
        current. There are some units in the backlog which are older aged and that
        primarily has to do with some customers having ordered Cobalt systems earlier
        and now converting them to the linacs, and with respect to the cancellation rate,
        as I mentioned, before, we took 2 units out of backlog in our cancellations, we
        have just taken them out of backlog because with a couple of distributors we did
        not see enough movement on those couple of projects. Overall, in the last year
        or 2, we’ve had, I believe, 2 cancellations or 3 cancellations in total. So it’s a
        fairly sticky backlog. As we have shared with you, these institutions have to make
        a very conscious decision to switch from something they’ve been doing for 30
        years with the cone beam CT linac to go for an MRI linac and pay the kind of
        money that our product is worth. So they make these decisions with a lot of
        thought, and that leads to the stickiness of the backlog.

        79.     The Company’s 2Q18 Form 10-Q, dated and filed with the SEC on August 7, 2018,

and signed by Defendants Drake and Bansal, made materially false and misleading statements

about the Company’s backlog substantially identical to those made in the 1Q18 Form 10-Q, as




                                                   28
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 30 of 61. PageID #: 1281




cited in ¶59. The 2Q18 Form 10-Q also stated that “[a]t June 30, 2018, we had total backlog of

$199.7 million.”

       80.     The foregoing statements in ¶¶76-79 were materially false and misleading because:

(i) Defendants overstated the validity, value, and implied number of the purported orders that the

Company actually had in its backlog, as illustrated by, among other things, the large gap between

ViewRay’s backlog and its revenue 18 months later, and ViewRay’s eventual admission that an

international distributor could not fulfill its commitments on several orders; and (ii) Defendants

failed to disclose that they included invalid orders in backlog, including under the Company’s

stated criteria, involving international distributors that did not have a contract with an end-user

customer, were stale, or had other indicia of unreliability.

       81.     On November 8, 2018, ViewRay issued a press release announcing its 3Q18 results,

which was filed with the SEC as part of a Form 8-K signed by Defendant Drake. The press release

stated that ViewRay’s revenue for the quarter was $17.7 million, and its net loss was $32.9 million.

       82.     The press release contained materially false and misleading statements.               In

particular, it reported that “[t]he backlog as of September 30, 2018 was $200.9 million.”

       83.     Later on November 8, 2018, Defendants held a press conference with securities

analysts during which they made additional materially false and misleading statements regarding

ViewRay’s backlog, orders, ability to turn backlog into recognized revenue, and positioning for

success. In response to a question from an analyst regarding removal of orders from the backlog,

Defendant Drake stated, “[s]o we had 3 systems come out this time as we noted. There was no

loss of orders per se. It’s just us applying the criteria that, I think, I highlighted on the last call.

So that’s just us being prudent and disciplined as it relates to our backlog.” Defendant Drake



                                                  29
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 31 of 61. PageID #: 1282




also claimed that “[i]t became more of an aging issue from our criteria standpoint. We still have

the orders. I mentioned that on the call, you may have missed that, earlier. But the orders are

still in hand. But it’s gotten to a point from an aging standpoint that we think it’s prudent to

take them out.” Defendant Bansal further stated that “[a]t the end of the quarter, our backlog

stood at approximately $201 million.”

       84.     The Company’s 3Q18 Form 10-Q, dated and filed with the SEC on November 9,

2018, and signed by Defendants Drake and Bansal, made materially false and misleading

statements about the Company’s backlog substantially identical to those made in the 1Q18 Form

10-Q, as cited in ¶73. The 3Q18 Form 10-Q also stated that “[a]t September 30, 2018, we had

total backlog of $200.9 million.”

       85.     The foregoing statements in ¶¶81-84 were materially false and misleading because:

(i) Defendants overstated the validity, value, and implied number of the purported orders that the

Company actually had in its backlog, as illustrated by, among other things, the large gap between

ViewRay’s backlog and its revenue 18 months later, and ViewRay’s eventual admission that an

international distributor could not fulfill its commitments on several orders; and (ii) Defendants

failed to disclose that they included invalid orders in backlog, including under the Company’s

stated criteria, involving international distributors that did not have a contract with an end-user

customer, were stale, or had other indicia of unreliability.

       86.     On January 7, 2019, ViewRay issued a press release announcing its preliminary

4Q18 and FY18 results, which was filed with the SEC as part of a Form 8-K. The press release

stated that ‘“[d]uring the quarter our backlog grew to $212 million, and we removed three

systems. While we will continue to review the backlog each quarter, our recent thorough review



                                                 30
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 32 of 61. PageID #: 1283




is now complete.”’ This statement was materially false and misleading because: (i) Defendants

overstated the validity, value, and implied number of the purported orders that the Company

actually had in its backlog, as illustrated by, among other things, the large gap between ViewRay’s

backlog and its revenue 18 months later, and ViewRay’s eventual admission that an international

distributor could not fulfill its commitments on several orders; and (ii) Defendants failed to

disclose that they included invalid orders in backlog, including under the Company’s stated

criteria, involving international distributors that did not have a contract with an end-user customer.

       87.      On January 9, 2019, at the JPMorgan Global Healthcare Conference with securities

analysts, Defendants made materially false and misleading statements regarding ViewRay’s

backlog, orders, ability to turn backlog into recognized revenue, and positioning for success.

Defendant Drake touted the Company’s purported backlog, telling the market that “[w]e have

scrubbed what I’m calling the legacy backlog of the company.” In response to a question

regarding the time from when an order is placed to when it will be installed and its revenue

recognized, Defendant Drake stated:

       Generally speaking, if we had 8 orders placed in Q4 of '18 roughly, right, think
       of the fact that we have to have capacity to do 8 installations in Q4 of '19.
       Roughly -- targeting getting to a 12-month process. So that’s kind of roughly,
       right, how I would think about it. That capacity is being built by [Defendant Matin]
       and his team. We are for the first time actively engaging in the vault readiness
       process with program managers and engineers. Prior to this, we were very passive
       about that process. And now, we’re driving it forward. So I think -- the reason I’ve
       said to The Street that the most import metric to me in 2019 is orders is because
       that’s what we can impact. The installations is really a consequence of those
       orders that were placed, in our case, about 18 months ago.

He continued:

       So the question is do we have confidence that we’ll be able to install what’s
       forthcoming in 2019 and recognize revenue. The short answer to that is yes.
       [Chief Commercial Officer] Jim [Alecxih] and I are working as hard as we can to


                                                 31
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 33 of 61. PageID #: 1284




       make the -- problem in the company, [Defendant Matin] is to solve, by driving
       orders up, to make it a challenge for our ops team to really have to get going even
       further and faster. We’ve built a team and we’re building a team that will have the
       capability to do what we need to do operationally. I’m confident of that.

       88.     The statements in the preceding paragraph were materially false and misleading

because: (i) Defendants overstated the validity, value, and implied number of the purported orders

that the Company actually had in its backlog, as illustrated by, among other things, the large gap

between ViewRay’s backlog and its revenue 18 months later, and ViewRay’s eventual admission

that an international distributor could not fulfill its commitments on several orders; and

(ii) Defendants failed to disclose that they included invalid orders in backlog, including under the

Company’s stated criteria, involving international distributors that did not have a contract with an

end-user customer, were stale, or had other indicia of unreliability.

       89.     On March 14, 2019, ViewRay issued a press release announcing its 4Q18 and FY18

results, which was filed with the SEC as part of a Form 8-K. The press release stated that

ViewRay’s revenue for the quarter was $20.7 million, and its net loss was $16.7 million. The press

release also stated that ViewRay’s revenue for FY18 was $81 million, and its net loss was $79.1

million.

       90.     The press release contained materially false and misleading statements.           In

particular, it reported that “[t]otal backlog increased to $212.3 million as of December 31, 2018,

up from $203.6 million as of December 31, 2017.” The press release also highlighted financial

guidance for FY19, stating that “[f]or the full year 2019, ViewRay anticipates total revenue to be

in the range of $111 - $124 million, and total cash usage to be in the range of $65 - $75 million.”

       91.     Later on March 14, 2019, Defendants held a press conference with securities

analysts during which they made additional materially false and misleading statements regarding


                                                 32
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 34 of 61. PageID #: 1285




ViewRay’s backlog, orders, ability to turn backlog into recognized revenue, and positioning for

success. Defendant Drake claimed that “[t]he majority of our vault readiness team is in place,

and we are actively engaging with every customer to prepare for installation and shorten the

overall time frame from purchase order to revenue recognition and first patient treated. We are

experiencing shorter PO to rev rec time frames and expect continued progress.” He also stated

that “[f]rom a revenue perspective, as you know, revenue is largely baked a year in advance

given the lead times in the business.”

       92.    In responding to a question regarding revenue, Defendant Drake answered:

       Well, we want to be very thoughtful about the guidance that we set[.] . . . We’re
       obviously early in the year. We think we’ve put it in the right place. Midpoint of
       that range, as I mentioned, is about 45% growth over prior year. And we feel good
       about that on an expanding base of business. So if we got to the point where we felt
       like a change were warranted, we would certainly make The Street aware of that,
       but we think we’ve set it in an appropriate place. I would tell you, from a revenue
       perspective, I feel really good about our capability and expanding capability of
       turning purchase orders into revenue recognition. I think the team is doing very
       thoughtful work. Our goal is to get those right and solid versus doing them as
       quickly as we can. That is a change from how the company was being operated
       previously. So I am in no rush to try to drive revenue falsely north in any way by
       hurrying an installation. I am much more interested in delivering customer delight.
       We believe fervently in the opportunity that lies ahead and the size of that
       opportunity, and the value proposition that we bring to that opportunity yields a
       certain amount of patience that we have to get things right and to do them very solid
       going forward.

       93.    In response to an analyst question regarding ViewRay’s ability to install the orders

in its backlog, Defendant Drake stated:

       Yes, I think that’s right. I mean, my goal is to get to the point where we’re installing
       systems at the speed that our customers desire. And I would say that, historically,
       kind of us not proactively engaging from a vault readiness standpoint was
       probably the biggest reason for that average of 18 months from PO to rev rec
       versus where we’re heading, which we think is roughly 12 months.




                                                 33
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 35 of 61. PageID #: 1286




       94.     Defendant Drake further sought to assuage the market by telling them that “[i]n the

fourth quarter of 2018, we removed 3 systems from our backlog. While we’ll continue to review

the backlog each quarter, our recent thorough review is now complete.”

       95.     The Company’s annual report for FY18, dated and filed on Form 10-K with SEC

on March 15, 2019 (“2018 10-K”), and signed by Defendants Drake, Bansal, and Dempsey, among

others, made materially false and misleading statements about the Company’s backlog

substantially identical to those made in the 1Q18 Form 10-Q, as cited in ¶73. The 2018 10-K also

stated that “[b]ased on our assessment, we removed $53.5 million and $11.1 million from the

backlog for fiscal year 2018 and 2017 respectively; none were removed for fiscal year 2016. At

December 31, 2018, we had a backlog with a total value of $212.3 million.”

       96.     The 2018 10-K also included statements that:

       We evaluate our backlog at least quarterly to determine if the orders continue to
       meet our criteria for inclusion in backlog. We may adjust our reported backlog
       to account for any changes in: customer or distributor plans or financial
       conditions; the customer’s or distributor’s continued intent and ability to fulfill
       the order contract; regulatory requirements; the status of regulatory approval
       required in the customer’s jurisdiction (or other factors); or due to changes in
       our judgment about the likelihood of completing an order contract.

       97.     The Company also stated in its 2018 10-K that: “Our customer contracts provide

that our customers commit to purchase a MRIdian system for a fixed price, and a MRIdian system

will generally not be delivered for nine to 15 months.”

       98.     The foregoing statements in ¶¶89-97 were materially false and misleading because:

(i) Defendants overstated the validity, value, and implied number of the purported orders that the

Company actually had in its backlog, as illustrated by, among other things, the large gap between

ViewRay’s backlog and its revenue 18 months later, and ViewRay’s eventual admission that an



                                               34
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 36 of 61. PageID #: 1287




international distributor could not fulfill its commitments on several orders; and (ii) Defendants

failed to disclose that they included invalid orders in backlog, including under the Company’s

stated criteria, involving international distributors that did not have a contract with an end-user

customer, were stale, or had other indicia of unreliability.

       99.     On May 2, 2019, ViewRay issued a press release announcing its 1Q19 results,

which was filed with the SEC as part of a Form 8-K. The press release stated that ViewRay’s

revenue for the quarter was $20.3 million, and its net loss was $33.4 million.

       100.    The press release contained materially false and misleading statements.          In

particular, it reported that “[t]otal backlog increased to $237.5 million as of March 31, 2019,

from $212.3 million as of December 31, 2018.” The Company also reaffirmed its FY19 financial

guidance, stating “[t]he Company anticipates 2019 total revenue to be in the range of $111

million to $124 million, and total cash usage to be in the range of $65-$75 million.”

       101.    Later on May 2, 2019, Defendants held a press conference with securities analysts

during which they made additional materially false and misleading statements regarding

ViewRay’s backlog, orders, ability to turn backlog into recognized revenue, and positioning for

success. Defendant Drake claimed:

       [T]he installations that we’re working on are more or less baked about a year
       ahead of time. So we’re still executing on what I would call kind of the legacy
       pipeline that the new management team inherited and I feel like that work is
       being done in an outstanding way by the team, we have capabilities to do more
       installations in parallel now than we did previously, and the work is being done
       in a very systematic fashion, and I think we’ll continue to make steady
       improvements throughout 2019.

       We are seeing a little more high level, [ ] as you’re aware, than what the previous
       team shared in terms of installation timeframes. But I would tell you that we have
       made very steady progress on a quarterly even monthly basis and that will
       continue throughout 2019 and probably in to early 2020, when we’ll get to the


                                                 35
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 37 of 61. PageID #: 1288




       stated goal that the company has which is, generally speaking, 80% or so of our
       orders will be able to translate into revenue in a 12-month period of time versus
       18 months previously.

       102.    Defendant Bansal also reiterated that “[a]s of March 31, 2019 our backlog stood

at approximately $238 million compared to approximately $212 million at year-end 2018.”

       103.    The Company’s 1Q19 Form 10-Q, dated and filed with the SEC on May 3, 2019,

and signed by Defendants Drake and Bansal, made materially false and misleading statements

about the Company’s backlog substantially identical to those made in the 1Q18 Form 10-Q, as

cited in ¶59. The 1Q19 10-Q also stated that “[a]t March 31, 2019, we had total backlog of $237.5

million.”5

       104.    The foregoing statements in ¶¶99-103 were materially false and misleading

because: (i) Defendants overstated the validity, value, and implied number of the purported orders

that the Company actually had in its backlog, as illustrated by, among other things, the large gap

between ViewRay’s backlog and its revenue 18 months later, and ViewRay’s eventual admission

that an international distributor could not fulfill its commitments on several orders; and (ii)

Defendants failed to disclose that they included invalid orders in backlog, including under the

Company’s stated criteria, involving international distributors that did not have a contract with an

end-user customer, were stale, or had other indicia of unreliability.

                             THE TRUTH BEGINS TO EMERGE

       105.    On August 8, 2019, after the close of trading, ViewRay issued a press release

announcing its 2Q19 results and updating its FY19 guidance. For 2Q19, ViewRay reported a net


5
        The final prospectus for the December 4, 2019 offering incorporates, by reference, the 2018
10-K, 1Q19 Form 10-Q, 2Q19 Form 10-Q, and 3Q19 Form 10-Q, all of which contained materially
false and misleading statements.


                                                 36
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 38 of 61. PageID #: 1289




loss of $30.8 million, or $0.32 per share. ViewRay also disclosed only three new orders in the

quarter, totaling $18.1 million, the lowest since 1Q17. Furthermore, ViewRay disclosed that its

FY19 revenue guidance fell to between $80 million and $95 million (12-15 systems), well below

the $111 million to $124 million (17-19 systems) guidance it had provided on March 14, 2019,

and maintained on May 2, 2019. Further, total cash use for FY19 was now expected to be in the

range of $80 million to $90 million, up considerably from the prior guidance range of $65 million

to $75 million. All of this increased the Company’s losses and delayed its purported progression

to profitability. Defendants also disclosed that the employment of CFO Bansal would end effective

September 30, 2019.

       106.    The press release also disclosed that backlog had declined somewhat, while

fraudulently maintaining that the value remained elevated at $219.3 million, for the reasons set

forth above.

       107.    Later, on August 8, 2019, Defendants held a press conference with securities

analysts during which they made other partial disclosures. ViewRay disclosed that the guidance

miss was partially due to purported orders for two MRIdian systems involving a foreign distributor

that was not able to fulfill those orders. Specifically, Defendant Drake stated, “[f]urther on revenue

guidance. We have removed 2 other systems due to a distributor potentially not fulfilling their

commitment this year.”

       108.    Yet, Defendant Drake did not come clean about the full scope of the foreign

distributors’ inability to fulfill their purported orders and claimed that “[t]here’s end customer

demand at both the clinical and executive level of these 2 hospitals. We will ensure that we have




                                                 37
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 39 of 61. PageID #: 1290




the right strategic partner to, not only fulfill these 2 orders, but to address growing demand in this

market. We are working to resolve this issue, but are not sure we’ll be able to do so by year-end.”

       109.    Similarly, Defendants did not come completely clean about ViewRay’s

fraudulently inflated backlog. Instead, they claimed that the delays were simply timing issues, that

those orders would still eventually be filled due to “end-customer demand,” and that the Company

was now even more confident in its commercial pipeline going forward. Thus, though Defendants

reported that backlog had declined quarter-over-quarter, they only removed one order worth

approximately $8 million from the total. Further, Defendant Drake had the following discussion

with an analyst:

       Anthony Charles Petrone Jefferies LLC, Research Division – Equity Analyst

       I think there’s clearly 3 moving parts here, there’s orders, backlog, installations. I
       think though from a higher level standpoint is, if we look over the past 90 days,
       clearly this is nearly a 180 and basically all of those kind of indicators for the
       business. So maybe just kind of looking at the past 90 days, it seems like a
       confluence of headwinds hit the business. So maybe just a little bit more on the
       totality of the change? And then maybe I’ll have a couple of individual follow-ups.

       [Defendant] Drake ViewRay, Inc. – President, CEO & Director

       Yes. Anthony, I would say that in the last 90 days, a few things, number one, I think
       the pipeline of commercial activity, which the Street doesn’t have visibility to has
       improved, the number of customers that we’re calling on is higher. The number of
       multi-system deals is higher, our ability to, in a few instances, speed customers
       through the purchasing decision historically 18 to 24 months, we’ve been able to
       achieve that more quickly.

       So I feel better about the overall pipeline than I did previously.

                                               * * *

       [A]nd the final [thing that’s a big difference today versus 90 days ago] would be a
       distributor that is gone through a management change is doing some portfolio
       management work and we’re probably going to have to find a new distribution
       partner in that market and don’t know whether or not we’re going to be able to do
       that quickly enough to satisfy the end-customer demand here in calendar '19.


                                                 38
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 40 of 61. PageID #: 1291




       So the 5 systems where revenue is coming down by is not ultimately, whether or
       not they will be MRIdian Systems in our estimation, it’s more of the timing of
       that and it’s quite possible that those systems will push into 2020 versus taking
       place in this year and that obviously has an impact on cash consumption.

       110.      Analysts on the call expressed “surprise” and “concern” over ViewRay’s 2Q19

results. For example, an analyst at Guggenheim Securities, LLC (“Guggenheim”) stated, in

relevant part:

       [N]ew orders had been steadily ramping, you’ve got probably by some of the
       volatility, given that the low number of systems that are involved, but I think the
       expectation was the changes that you’ve put in place since you came on board
       would certainly cause a positive inflection there. So this number is going to strike
       people as surprising and a bit concerning.

       111.      On this news, the price of ViewRay common stock plummeted approximately 54%,

or $3.64 per share, to close at $3.10 per share on August 9, 2019, on unusually high trading volume

of more than 26.6 million shares. However, ViewRay’s stock remained artificially inflated due to

the materially false and misleading statements that Defendants mixed in with the partial

disclosures.

       112.      In response to this news, analysts slashed their price targets on ViewRay common

stock across the board, citing concerns with the Company’s business metrics and financial

prospects and questioning the quality of the reported backlog, including:

                 (a)    Morgan Stanley: price target cut from $7.00 to $5.00 per share, citing

       “commercial execution” and “profitability headwinds and potentially structural concerns”;

                 (b)    Guggenheim: price target cut from $12.00 to $8.00 per share, noting that

       “2Q was a disappointing update as ViewRay booked just 3 new system orders for $18.1M

       (~48% YOY) after averaging $48M in orders over the prior two quarters[,]” while

       emphasizing that “[t]he more concerning number, in our view, is the slowdown in new


                                                39
Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 41 of 61. PageID #: 1292




  orders as this represents the best proxy for where the business will be from a revenue

  perspective in 12-18 months”;

         (c)     Northland Securities Inc. (“Northland”): price target slashed by 75% from

  the $20.00 per share, set on July 30, 2019, down to just $5.00 per share, stating “man, we

  are eating crow right now[,]” pointing out that “heightened execution risk is real,” and that

  as such, the firm was “removing [its] foot off the gas pedal.” Northland specifically called

  out the recent “bulk order win at GenesisCare by [competitor] Elekta[,]” stating that

  “[e]ven if Elekta had to give massive discounts to entice the bulk order, that would imply

  that Elekta is ready to play hardball in terms of pricing, which we contend ViewRay lacks”

  and adding that “[t]hat, in and of itself, introduces a new level of complexity in market

  analyses”;

         (d)     BTIG: stated “Weak Orders and Install Delays Cast a Shadow Over

  VRAY’s Near-Term Outlook” and slashed price target from $10.00 to $6.00 per share,

  noting that “[i]nconsistency in both revenue and orders seems to have unnerved investors”;

         (e)     Jefferies LLC (“Jefferies”): price target slashed in half from $14.00 to $7.00

  per share, emphasizing that “[a]ll that could go wrong went wrong in 2Q: orders fell short

  @ 3 (JEF 8), top-line guidance was slashed $30mn at midpoint on slower installs in turn

  driving cash burn $15mn higher at midpoint; to boot the co also announced resignation of

  CFO in the coming weeks”;

         (f)     Cantor Fitzgerald Securities (“Cantor”): price target cut by more than 50%

  from $13.00 down to $6.00 per share, stating that “weak orders, install delays and increased

  expected cash burn naturally raise concerns”; and



                                           40
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 42 of 61. PageID #: 1293




               (g)     Piper Jaffray: price target cut 60% from $15.00 down to $6.00 per share,

       calling the results a “Perplexing Quarter” with “poor backlog growth” and noting that it

       was “a little disappointed to see so few new systems in the order book” and that “[a]fter

       several clean quarters of solid installation and order backlog growth, today’s result is

       surprising to say the least[.]”

       113.    On November 12, 2019, ViewRay issued a press release announcing its 3Q19

results, which was filed with the SEC as part of a Form 8-K. The Company’s total revenue for the

quarter was $20.9 million, generated primarily by three revenue units, and its net loss was $20.8

million, or $0.21 per share.

       114.    The press release contained materially false and misleading statements.         In

particular, it reported “[t]otal backlog grew to $230.7 million as of September 30, 2019, compared

to $200.9 million as of September 30, 2018” and “eight new orders for MRIdian systems,

including three upgrades, totaling approximately $35 million.”

       115.    Later on November 12, 2019, Defendants held a press conference with securities

analysts during which they made additional materially false and misleading statements regarding

ViewRay’s backlog, orders, ability to turn backlog into recognized revenue, and positioning for

success. In discussing ViewRay’s ability to recognize revenue from its backlog, Drake claimed:

       So to bring down the backlog, it’s really in line with what I shared in my prepared
       remarks. When planning and permitting goes at a good pace, we can move very,
       very swiftly. And when that’s not the case, we are just moving at our customers’
       pace. So we’re trying to make it very clear that we have built the capability set to
       move quickly, and we will do so when our customers are prepared for that. And
       when they’re not, we don’t believe having friction with them, trying to drive it
       falsely to our time frame is beneficial for long-term relationships. So we’re trying
       to be really clear on one hand that we’re well equipped to do it relatively quickly.
       And on the other hand, we’re moving at our customers’ pace where we think
       that’s appropriate.


                                               41
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 43 of 61. PageID #: 1294




       116.     While explaining the plans for the removal of an order from the backlog, Defendant

Drake stated:

       [R]egarding the system that came out of the backlog, our criteria there is both
       time-based and activity-based for our assessment on the backlog. So if we just
       don’t like either the time frame or the level of activity happening with that
       customer, that’s when we will take them out of backlog. And that’s what
       happened in this particular instance. To be clear, we still have an order from the
       customer. And our hope is to make them a MRIdian account. But we’re just not
       satisfied on our criteria, and so they came out this time.

       117.     The Company’s 3Q19 Form 10-Q, dated and filed with the SEC on November 12,

2019, and signed by Defendant Drake, made materially false and misleading statements about the

Company’s backlog substantially identical to those made in the 1Q18 Form 10-Q, as cited in ¶59.

The 3Q19 Form 10-Q also stated that “[a]t September 30, 2019, we had total backlog of $230.7

million.”

       118.     The foregoing statements in ¶¶113-17 were materially false and misleading

because: (i) Defendants overstated the validity, value, and implied number of the purported orders

that the Company actually had in its backlog, as illustrated by, among other things, the large gap

between ViewRay’s backlog and its revenue 18 months later, and ViewRay’s eventual admission

that an international distributor could not fulfill its commitments on several orders; and

(ii) Defendants failed to disclose that they included invalid orders in backlog, including under the

Company’s stated criteria, involving international distributors that did not have a contract with an

end-user customer.

       119.     On January 13, 2020, ViewRay issued a press release with its preliminary results

for 4Q19 and FY19. The Company disclosed that it had generated product revenue of less than

$17 million on three units, including one upgrade. Again, the Company’s backlog had not



                                                42
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 44 of 61. PageID #: 1295




materialized as investors were led to expect, based on the purported 18-month cycle from order to

revenue recognition that Defendants had repeatedly touted. In addition, the Company announced

that it had received only four new orders for MRIdian systems, another low result calling into

question the Company’s ability to generate orders and add to its backlog. At the same time, the

press release announced that ViewRay’s recently appointed Chief Commercial Officer Jim

Alecxih (“Alecxih”), who had been brought into the Company to increase sales, would – after only

14 months on the job – be the latest in a string of high ranking officers leaving the Company.

       120.    On this news, the price of ViewRay common stock fell over 23%, or $0.895 per

share, to close at $2.855 per share on January 13, 2020, on unusually high trading volume of more

than 11.6 million shares.

       121.    In response, analysts expressed more disappointment with the Company’s

performance, again citing concerns with its business metrics and positioning for success, and

questioning the quality and validity of the reported backlog, including:

               (a)    Guggenheim: “[W]e see this 4Q performance as somewhat disappointing,

       with VRAY still demonstrating inconsistent commercial progress”;

               (b)    Jefferies (on January 13, 2020): (i) “The readthrough here is clearly

       negative given [Alexcxih]’s appointment was designed to shift VRAY’s go-to-market

       strategy from its previous high-touch model to employing a broader array of capital access

       models employed at his prior alma mater Intuitive Surgical (ISRG, NC). With recent order

       trends (last 3Qs) waning, today’s announcement on further shifts at the commercial level

       for VRAY are indicative that the near-term outlook for commercial order flow remains

       limited with further shifts in the go-to-market strategy likely in the works.”; (ii) ASPs down



                                                43
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 45 of 61. PageID #: 1296




       10%; and (iii) “The readthrough here is that although the MR-Linac product cycle is early,

       the market is dictating that a lower technology acquisition cost is needed in order to make

       adoption a feasible endeavor particularly through the current clinical data gathering phase

       the cycle is in the midst of”; and

               (c)    Jefferies (on January 21, 2020): “VRAY shares traded off by ~25%

       following the company’s 4Q pre-announcement last week on a combo of: 1) slower orders

       (actual 4; consensus 6; last year 8); 2) lower realized ASPs on 4Q orders (actual ~$5.2mn

       vs $5.6-$5.8mn historical trend); and 3) surprise departure of CCO, Jim Alecxih, a little

       over a year into his appointment. On order flow, we learned that 2 systems slipped from

       4Q but are expected to be realized in 1Q; it is unclear if the slippage related to distributor

       issues that affected mid-2019 order flow; however, changes on this front remain under

       way.”

       122.    Tellingly, the supposedly delayed revenue did not show up in 2020. Rather than

spiking as the result of $30 million in delayed revenue, the Company’s 2020 forecast sank. On

March 12, 2020, the Company announced 2020 revenue estimates of $58-$95 million, significantly

below 2019 revenue.

                                      LOSS CAUSATION

       123.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic losses suffered by Plaintiff and members of the Class. During the Class Period,

Plaintiff and Class members purchased ViewRay common stock at artificially inflated prices

caused by Defendants’ misconduct.           The price of the Company’s common stock declined

significantly when the substantial problems and risks misrepresented and concealed by Defendants



                                                  44
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 46 of 61. PageID #: 1297




were disclosed and Defendants’ material misrepresentations and omissions were revealed to the

market, causing investors’ losses.

       124.    Before the partial disclosures, on August 8, 2019, and January 13, 2020, investors

had been unaware of the following material facts about ViewRay that were known to Defendants

throughout the Class Period: (i) Defendants overstated the validity, value, and implied number of

the purported orders that the Company actually had in its backlog, as illustrated by, among other

things, the large gap between ViewRay’s backlog and its revenue 18 months later, and ViewRay’s

eventual admission that an international distributor could not fulfill its commitments on several

orders; and (ii) Defendants failed to disclose that they included invalid orders in backlog, including

under the Company’s stated criteria, involving international distributors that did not have a

contract with an end-user customer.

       125.    Defendants’ misrepresentations and omissions and fraudulent scheme, as alleged

above, concealed the true adverse material facts from the market during the Class Period, leading

investors to wrongly believe that ViewRay’s backlog was not overstated, that the backlog did not

include invalid orders involving international distributors, including without an end-user customer,

and that the Company was experiencing substantial success, as represented by this (inflated)

backlog.

       126.    As alleged above, these material facts were partially revealed to investors for the

first time on August 8, 2019, and further revealed on January 13, 2020. On August 8, 2019,

Defendants attributed the Company’s poor performance, in part, to an international distributor that

could not fulfill its commitment for two orders. Then on, January 13, 2020, ViewRay disclosed

its preliminary and disappointing results for 4Q19 and FY19, which included low new orders



                                                 45
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 47 of 61. PageID #: 1298




added to backlog and a continued inability to convert its supposedly large backlog into recognized

revenue.

        127.    Additionally, these disclosures, which investors learned of on August 8, 2019, and

January 13, 2020, were the precise and foreseeable consequences of ViewRay’s scheme to

manipulate its backlog. Specifically, because ViewRay’s backlog was inflated, the Company

could not sustain its purported pace of new orders or convert its purported existing orders into

revenue.

        128.    Following the August 8, 2019 statements, the market reacted swiftly and

negatively. As a result thereof, by the close of the next trading day, August 9, 2019, the price of

ViewRay common stock declined by approximately 54%. Likewise, following the January 13,

2020 statements, the market reacted swiftly and negatively. As a result thereof, the price of

ViewRay common stock price declined nearly 24% on January 13, 2020.

        129.    The timing and magnitude of these precipitous declines in ViewRay’s stock price,

following the corrective disclosures described above, negates any inference that the loss suffered

by investors was caused by changed market conditions, macroeconomic or industry factors, or

other facts unrelated to Defendants’ fraudulent conduct.        Defendants’ false and misleading

statements, as set forth above, proximately caused foreseeable losses to investors

                       ADDITIONAL ALLEGATIONS OF SCIENTER

        130.    Plaintiff repeats and realleges each and every allegation set forth above as if fully

set forth herein.

        131.    The facts set forth herein, viewed collectively, give rise to a strong inference that

the Executive Defendants acted knowingly, or recklessly, when they concealed from the market



                                                 46
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 48 of 61. PageID #: 1299




the material negative information that, inter alia: (i) Defendants overstated the validity, value, and

implied number of the purported orders that the Company actually had in its backlog, as illustrated

by, among other things, the large gap between ViewRay’s backlog and its revenue 18 months later,

and ViewRay’s eventual admission that an international distributor could not fulfill its

commitments on several orders; and (ii) Defendants failed to disclose that they included invalid

orders in backlog, including under the Company’s stated criteria, involving international

distributors that did not have a contract with an end-user customer.

       132.    ViewRay is a small company. It had only 221 full-time employees as of year-end

2018. The number of orders taken and fulfilled by the Company is an even smaller universe. As

of December 31, 2018, ViewRay had installed or delivered 28 MRIdian systems worldwide. Over

the last seven quarters, from 2Q18 through 4Q19, the Company added approximately 45 systems

to its backlog. Each and every sale is important to the Company’s performance.

       133.    Throughout the Class Period, Defendants emphasized their continual review of the

Company’s backlog. For example, the Company reviews its backlog every quarter, as stated in

the Company’s 2018 10-K, and in all of the Company’s Class Period 10-Qs, in pertinent part: “We

perform a quarterly review of backlog to verify that outstanding orders in backlog remain valid,

and based upon this review, orders that are no longer expected to result in revenue are removed

from backlog.”

       134.    Moreover, in early 2019, the Company completed a “thorough review” or “scrub”

of its “legacy backlog[.]”




                                                 47
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 49 of 61. PageID #: 1300




       135.    As part of the Company’s 2018 10-K, ViewRay changed its “New Orders and

Backlog” and “Revenue” definitions from the 2017 10-K definitions, demonstrating that they were

reviewed and evaluated.

       136.    ViewRay emphasized orders and backlog as its most important metrics, continually

touting its new orders and purportedly growing backlog. ViewRay also touted its purported ability

to convert backlog to revenue by declaring its installation capacity constraints or lack of such

constraints.

       137.    As senior executives of a small company with a limited number of orders that were

regularly reviewed, and who regularly discussed the backlog and orders with investors, the

Executive Defendants had access to the actual concealed information regarding those orders and

backlog.   Moreover, given the importance of the orders and backlog to ViewRay, which

Defendants repeatedly touted as the core operation and metrics by which to view the Company,

Defendants were necessarily aware of that information.

       138.    ViewRay had a consistent need for additional operating capital to fund its continued

operations, which it had to generate from regular capital raises, including two secondary public

offerings during the Class Period in August 2018, at $9.25 per share, and in December 2019, at

$3.13 per share. This was because the Company has operated at a loss since its inception and it

operates a cash-intensive business while only generating much lower revenue. Defendants were

accordingly motivated to conceal the full truth, so that their capital raises would result in the

necessary proceeds.

       139.    Additionally, while Defendants were issuing materially false and misleading

statements about the Company’s business and concealing negative information, certain insiders



                                                48
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 50 of 61. PageID #: 1301




who or which had access to confidential information and were aware of the truth about the

Company and its business, were benefitting from this illegal course of conduct by selling large

blocks of the Company’s stock at artificially inflated prices, without disclosing the materially

adverse facts about the Company that they were privy to. Such sales were unusual in their amount

and in their timing.

       140.    The following shows the heavy insider sales during the Class Period:

               (a)     Defendant Dempsey:

                       (i)    On July 1, 2019, Defendant Dempsey, founder of ViewRay, sold

               5,146 of his personally held shares of ViewRay common stock for $8.63 each,

               reaping more than $44,000 in gross proceeds. The sales were unusual as to timing

               as he had not sold any shares since March 2018. These were the first sales made

               by Dempsey pursuant to a purported 10b5-1 plan;6

                       (ii)   Also on July 1, 2019, Defendant Dempsey sold another 21,615 of

               his personally held shares of ViewRay common stock for $8.64 each, reaping

               nearly $187,000 in gross proceeds. The sales were unusual as to timing as he had

               not sold any shares since March 2018. These were the first sales made by Dempsey

               pursuant to a purported 10b5-1 plan;




6
        Prior to the Class Period, Defendant Dempsey had engaged in a single, open market sale
of his shares that was not made pursuant to a 10b5-1 plan. However, starting on July 1, 2019,
shortly before the truth of Defendants’ misconduct began to be revealed, Defendant Dempsey
engaged in four open market sales, all pursuant to a purported 10b5-1 plan. Defendant Dempsey’s
10b5-1 plan is not publicly available as of the date of this filing.


                                               49
Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 51 of 61. PageID #: 1302




                (iii)   Then, on August 1, 2019, Defendant Dempsey sold another 21,615

         of his personally held shares of ViewRay common stock for $8.97 each, reaping

         nearly $194,000 in gross proceeds; and

                (iv)    Finally, on September 3, 2019, Defendant Dempsey sold another

         272,414 of his personally held shares of ViewRay common stock for $3.57 each,

         reaping nearly $997,000 in gross proceeds.

         (b)    Corporate Insiders:

                (i)     Between July 26 and August 8, 2018, just before the August 2018

         secondary offering, and when the stock price was at all-time high levels, corporate

         insider Fmr LLC sold $13.93 million of ViewRay common stock. As of April 25,

         2019, entities affiliated with Fmr LLC (the “FMR Entities”) owned 9.97% of

         ViewRay’s outstanding shares of common stock. FMR Entities are long-time

         investors in ViewRay. Beginning in at least 2008, and before the Company went

         public, FMR Entities invested millions in ViewRay, providing Series B and C

         financing, as well as other investments. FMR Entities also purchased over $4

         million of ViewRay common stock in the Company’s going-public private

         placement in or around July 2015. In addition, from 2008 until March 2016, FMR

         Entities had an affiliate serving as a member of the Company’s Board, Robert

         Weisskoff, Ph.D (except from July 23, 2015 through September 3, 2015); and

                (ii)    Between August 4 and August 18, 2018, just before and after the

         August 2018 secondary offering, and when the stock price was at all-time high

         levels, corporate insiders OrbiMed Advisors LLC and OrbiMed Capital GP III LLC



                                         50
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 52 of 61. PageID #: 1303




                (together, “OrbiMed”) sold over $31 million of their ViewRay common stock. As

                of April 25, 2019, entities affiliated with OrbiMed (the “OrbiMed Entities”) owned

                approximately 10% of ViewRay’s outstanding shares of common stock (14.50% as

                of April 30, 2018).     OrbiMed Entities are long-time investors in ViewRay.

                Beginning in at least 2008, and before the Company went public, OrbiMed Entities

                invested millions in ViewRay, providing Series B and C financing, as well as other

                investments.   OrbiMed Entities also purchased over $4 million of ViewRay

                common stock in the Company’s going-public private placement in or around July

                2015. In addition, from 2008 until June 2018, OrbiMed Entities had an affiliate

                serving as a member of the Company’s Board, David Bonita, M.D.

                PRESUMPTION OF RELIANCE: FRAUD-ON-THE-MARKET

       141.     Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-

market doctrine in that, among other things:

                (a)    Defendants made public misrepresentations or failed to disclose material

       facts;

                (b)    the omissions and misrepresentations were material;

                (c)    the Company’s stock traded in an efficient market;

                (d)    the misrepresentations alleged would tend to induce a reasonable investor

       to misjudge the value of the Company’s stock; and

                (e)    Plaintiff and the other members of the Class purchased ViewRay common

       stock between the time Defendants misrepresented or failed to disclose material facts and




                                                 51
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 53 of 61. PageID #: 1304




       the time the true facts were disclosed, without knowledge of the misrepresented or omitted

       facts.

       142.     At all relevant times, the market for ViewRay’s common stock was efficient for the

following reasons, among others:

                (a)     As a regulated issuer, ViewRay filed periodic public reports with the SEC;

                (b)     ViewRay regularly communicated with public investors via established

       market communication mechanisms, including through regular dissemination of press

       releases on the major news wire services and through other wide-ranging public

       disclosures, such as communications with the financial press, securities analysts, and other

       similar reporting services; and

                (c)     ViewRay stock traded on the NASDAQ, an efficient market.

       143.     As a result of the foregoing, the market for ViewRay securities promptly digested

current information regarding the Company from all publicly available sources and reflected such

information in the Company’s stock price.         Under these circumstances, all purchasers of

ViewRay’s securities, at all relevant times, suffered similar injury through their purchases of

ViewRay securities at artificially inflated prices and a presumption of reliance applies.

       144.     In addition, Plaintiff is entitled to a presumption of reliance under Affiliated Ute

Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein are

predicated, in part, upon material omissions of fact that Defendants had a duty to disclose.

                      INAPPLICABILITY OF STATUTORY SAFE HARBOR
                           AND BESPEAKS CAUTION DOCTRINE

       145.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements described in this complaint.


                                                 52
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 54 of 61. PageID #: 1305




Many of the specific statements described herein were not forward-looking and were not identified

as “forward-looking” when made. To the extent that there were any forward-looking statements,

there was no meaningful cautionary language identifying important factors that could cause actual

results to differ materially from those in the purportedly forward-looking statements.

Alternatively, to the extent that the statutory safe harbor does apply to any forward-looking

statements described herein, Defendants are liable for those false forward-looking statements

because at the time each was made, the particular speaker knew that the particular forward-looking

statement was false or misleading, and/or that the forward-looking statement was authorized and/or

approved by an executive officer of ViewRay who knew that those statements were false or

misleading when made.

                                  CLASS ACTION ALLEGATIONS

        146.    Plaintiff brings this action as a class action, pursuant to Rules 23(a) and 23(b)(3) of

the Federal Rules of Civil Procedure, on behalf of a class consisting of all persons and entities that

purchased, or otherwise acquired, ViewRay securities during the Class Period and who were

damaged thereby (the “Class”). Excluded from the Class are Defendants; the officers and directors

of the Company, at all relevant times; members of their immediate families and their legal

representatives, heirs, successors, or assigns; and any entity in which any of the Defendants have,

or had, a controlling interest.

        147.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, ViewRay common stock was actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time, and

can only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds



                                                  53
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 55 of 61. PageID #: 1306




or thousands of members in the proposed Class. Millions of ViewRay shares were traded publicly

during the Class Period on the NASDAQ. Record owners and the other members of the Class may

be identified from records maintained by ViewRay or its transfer agent and may be notified of the

pendency of this action by mail, using a form of notice similar to that customarily used in securities

class actions.

       148.      Plaintiff’s claims are typical of the claims of Class members who were all similarly

affected by Defendants’ wrongful conduct in violation of the federal securities laws. Further,

Plaintiff will fairly and adequately protect the interests of Class members and has retained counsel

competent and experienced in class and securities litigation.

       149.      Common questions of law and fact exist, as to all members of the Class, and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 (a)    whether Defendants violated the Exchange Act;

                 (b)    whether Defendants omitted and/or misrepresented material facts;

                 (c)    whether Defendants knew or recklessly disregarded that their statements

       were false and misleading;

                 (d)    whether the price of ViewRay common stock was artificially inflated; and

                 (e)    the extent of damage sustained by Class members and appropriate measure

       of damages.

       150.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Further, as the

damages suffered by individual Class members may be relatively small, the expense and burden



                                                  54
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 56 of 61. PageID #: 1307




of individual litigation makes it impossible for Class members to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

                                     CLAIMS FOR RELIEF

                                           COUNT I
                          Violation of §10(b) of the Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                   (Against All Defendants)

        151.    Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        152.    This count is asserted on behalf of all members of the Class against all Defendants

for violations of §10(b) of the Exchange Act, 15 U.S.C. §78j(b), and Rule 10b-5 promulgated

thereunder, 17 C.F.R. §240.10b-5.

        153.    These Defendants carried out a plan, scheme, and course of conduct that was

intended to and did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; and (ii) cause Plaintiff and the other members of the Class to purchase

ViewRay’s securities at artificially inflated prices. In furtherance of this unlawful scheme, plan,

and course of conduct, each of these Defendants took the actions set forth herein.

        154.    During the Class Period, these Defendants disseminated or approved the false

statements specified herein, among others, which they knew or deliberately disregarded were

materially misleading in that they contained material misrepresentations and failed to disclose

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading.

        155.    These Defendants: (i) employed devices, schemes, and artifices to defraud;

(ii) made untrue statements of material fact and/or omitted to state material facts necessary to make


                                                 55
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 57 of 61. PageID #: 1308




the statements made not misleading; and (iii) engaged in acts, practices, and a course of business

that operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for ViewRay securities in violation of §10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

       156.    Defendants, individually and in concert, directly and indirectly, by the use, means,

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the business and future

prospects of ViewRay, as specified herein.

       157.    As described above, these Defendants acted with scienter throughout the Class

Period, in that they either had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth, in that they failed to

ascertain and to disclose such facts, even though such facts were available to them.

       158.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of ViewRay securities

was inflated or maintained at artificial levels throughout the Class Period. In ignorance of the fact

that market prices of ViewRay’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by these Defendants, or upon the integrity

of the market in which the securities trade, and/or on the absence of material adverse information

that was known to or recklessly disregarded by these Defendants, but not disclosed in public

statements by Defendants, Plaintiff and the other members of the Class purchased or acquired

ViewRay securities at artificially inflated prices.




                                                  56
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 58 of 61. PageID #: 1309




          159.   At the time of said misrepresentations and omissions, Plaintiff and the other

members of the Class were ignorant of their falsity and believed them to be true. Had Plaintiff and

the other members of the Class and the marketplace known the truth regarding the Company’s

business, which was not disclosed by Defendants, Plaintiff and the other members of the Class

would not have purchased or otherwise acquired their ViewRay stock or, if they had acquired such

securities, would not have done so at the artificially inflated prices that they paid.

          160.   As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their transactions in

ViewRay stock during the Class Period, when the artificial inflation in the price of such securities

dissipated, as the truth regarding Defendants’ conduct was revealed, causing the price of ViewRay

stock to decline and resulting in economic losses to Plaintiff and the Class.

          161.   By virtue of the foregoing, these Defendants have violated §10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder, and they are liable to Plaintiff and the Class for

damages suffered in connection with their transactions in ViewRay common stock during the Class

Period.

          162.   This action was filed within two years of discovery of the fraud and within five

years of Plaintiff’s purchase of securities giving rise to this action.

                                             COUNT II
                              Violation of §20(a) of the Exchange Act
                                (Against the Executive Defendants)

          163.   Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.




                                                  57
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 59 of 61. PageID #: 1310




       164.    The Executive Defendants acted as controlling persons of ViewRay within the

meaning of §20(a) of the Exchange Act, as alleged herein. By virtue of their high-level positions,

agency, ownership and contractual rights, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, the Executive Defendants had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements that Plaintiff

contends are materially false and misleading. The Executive Defendants were provided with, or

had access to, copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to have been misleading prior to and/or shortly after these statements were

issued and had the ability to prevent the issuance of the statements or to cause the statements to be

corrected.

       165.    In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, are presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations, as alleged

herein, and exercise same.

       166.    As set forth above, ViewRay and the Executive Defendants each violated §10(b)

and Rule 10b-5 promulgated thereunder by their acts and omissions, as alleged herein.

       167.    By virtue of their positions as controlling persons, the Executive Defendants are

liable pursuant to §20(a) of the Exchange Act. As a direct and proximate result of these

Defendants’ wrongful conduct, Plaintiff and the other members of the Class suffered damages in

connection with their purchases of the Company’s securities.



                                                 58
    Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 60 of 61. PageID #: 1311




        168.    This action was filed within two years of discovery of the fraud and within five

years of Plaintiff’s purchase of securities giving rise to this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        A.      Determining that this action is a proper class action under Fed. R. Civ. P. 23 and

appointing Plaintiff’s counsel as Lead Counsel for the Class;

        B.      Awarding compensatory damages in favor of Plaintiff and all other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing in an amount to be proven at trial, including interest thereon;

        C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel and expert fees; and

        D.      Such other and further relief as the Court may deem just and proper.

                                          JURY DEMAND

        Plaintiff hereby demands a trial by jury.

DATED: September 2, 2020
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                  /s/ Thomas L. Laughlin, IV
                                                Thomas L. Laughlin, IV (pro hac vice)
                                                Max R. Schwartz (pro hac vice)
                                                Donald A. Broggi (pro hac vice)
                                                Rhiana L. Swartz (pro hac vice)
                                                Randy Moonan (pro hac vice)
                                                The Helmsley Building
                                                230 Park Avenue, 17th Floor
                                                New York, NY 10174
                                                Telephone: (212) 223-6444
                                                Facsimile: (212) 223-6334
                                                tlaughlin@scott-scott.com
                                                mschwartz@scott-scott.com


                                                    59
Case: 1:19-cv-02115-JPC Doc #: 55 Filed: 09/02/20 61 of 61. PageID #: 1312




                                 dbroggi@scott-scott.com
                                 rswartz@scott-scott.com
                                 rmoonan@scott-scott.com

                                 Geoffrey M. Johnson (OH 0073084)
                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                 12434 Cedar Road, Suite 12
                                 Cleveland Heights, OH 44106
                                 Telephone: (216) 229-6088
                                 Facsimile: (216) 229-6092
                                 gjohnson@scott-scott.com

                                 Counsel for Lead Plaintiff Plymouth County
                                 Retirement Association and Proposed Lead
                                 Counsel for the Class




                                   60
